              Case 1:19-cv-01531-SKO Document 14 Filed 04/15/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-01531-SKO
     Logan Miguel Hernandez,                           )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 04/13/2020 to 05/13/2020, for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due several merit briefs being due on the same week.
23   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25   Court for any inconvenience this may cause.
26
                                            Respectfully submitted,
27
28   Dated: April 10, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW



                                                   1
                Case 1:19-cv-01531-SKO Document 14 Filed 04/15/20 Page 2 of 2



 1
                                         By: /s/ Jonathan Omar Pena
 2                                          JONATHAN OMAR PENA
                                            Attorneys for Plaintiff
 3
 4
 5   Dated: April 10, 2020                  MCGREGOR W. SCOTT
                                            United States Attorney
 6                                          DEBORAH LEE STACHEL
 7                                          Regional Chief Counsel, Region IX
                                            Social Security Administration
 8
 9                                       By: */s/ Annabelle Yang OBO Chantal Jenkins
10
                                            Annabelle Yang OBO Chantal Jenkins
11                                          Special Assistant United States Attorney
                                            Attorneys for Defendant
12                                          (*As authorized by email on 04/10/2020)
13
                                                   ORDER
14
              Pursuant to the parties’ above stipulation, (Doc. 13), Plaintiff shall serve Defendant with
15
16   his letter brief by no later than May 13, 2020. All other deadlines in the scheduling order, (Doc.

17   5), are modified accordingly.
18
19
     IT IS SO ORDERED.
20
21   Dated:     April 14, 2020                                     /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                   2
